Exhibit NovaDel Licenses its NitroMist® Lingual Spray to Mist Flemington, NJ – October 27, 2009 NovaDel Pharma Inc.,(NYSE AMEX: NVD) has entered into a licensing agreement with privately-held Mist Acquisition, LLC to manufacture and commercialize the NitroMist® lingual spray version of nitroglycerine, a widely-prescribed and leading short-acting nitrate for the treatment of angina pectoris. Under terms of the agreement, Mist will pay NovaDel a $1,000,000 licensing fee upon execution of the agreement, milestone payments totaling an additional $1,000,000 over the next twelve months and ongoing performance payments of seventeen percent (17%) of net sales. Through a separate license agreement with Mist, Akrimax Pharmaceuticals, LLC will receive the exclusive right to manufacture, distribute, market and sell NitroMist® in North America. NitroMist® provides acute relief of an attack or acute prophylaxis of angina pectoris due to coronary artery disease. The lingual spray form of the drug is conveniently administered and is rapidly absorbed into the bloodstream via the oral mucosa providing patients a fast and tolerable treatment option for the prevention or relief of pain associated with such attacks. “Akrimax’s focus on metabolic diseases and its leadership’s proven experience launching successful products and companies makes it an ideal partner to launch this innovative therapy,” said Steven B. Ratoff, NovaDel’s Chairman and Interim CEO. “We’re delighted to have Akrimax leveraging its manufacturing expertise and progressive commercial platform to optimize the value of NitroMist®” he added. “NitroMist® offers an important practical innovation in the delivery of a life support medicine for cardiovascular patients suffering from angina,” stated Alan L.
